DARR, District Judge.
The defendants have filed a motion, which is in effect two motions, the one seeking to dismiss the cause and the other seeking a bill of particulars. The court will take these motions up inversely.
1. The defendants make claim for a requirement that the plaintiffs be required to particularize on a number of different propositions. It is the judgment of the court that these matters are by way of discovery and that the defendants would have open to them methods by which this information can be obtained more satisfactorily than by pleadings. This part of the motion is overruled.
2. (a) The first ground of the defendants’ motion to dismiss is that there is no merit upon the face of the complaint.
The court is of the opinion that the complaint states a cause of action and this part of the motion is overruled.
2. (b) The defendants say the suit should be dismissed because the amount actually in controversy is less than $3,000, exclusive of interest and costs.
This motion is an appropriate manner to challenge the allegations of jurisdictional facts. Federal Rules of Civil Procedure, rule 12(b) (1), 28 U.S.C.A. following section 723c.
The jurisdictional facts being challenged in an appropriate manner, the plaintiffs must support them by competent proof. McNutt v. General Motors Acceptance Corporation, 298 U.S. 178, 186, 56 S.Ct. 780, 80 L.Ed. 1135, Kvos, Inc. v. Associated Press, 299 U.S. 269, 57 S.Ct. 197, 81 L.Ed. 183.
Such proof may be submitted under authority of and in the manner provided by Rule 43(e), Federal Rules of Civil Procedure.
The court not being sure on this jurisdictional question, remands this part of the motion for proof and allows twenty days for said proof to be submitted.